Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of an anti-OAcGD2 antibody comprising the light chain variable region (VL) of SEQ ID NO: 1 and the heavy chain variable region (VH) of SEQ ID NO: 2 in the reply filed on 11/01/2021 is acknowledged.

Claims 1-19 and 22 are pending.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. It is noted that the anti-OAcGD2 antibody recited in claim 9 does not appear to comprise the anti-OAcGD2 antibody consensus VL and VH sequences of SEQ ID NO(s): 1 and 2, respectively. Election was made without traverse in the reply filed on 11/01/2021. 
Claims 1-8, 10-19, and 22 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-19, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
Claim 1 is drawn to a method for delivery of an anti-cancer agent into a cell expressing the OAcGD2 ganglioside comprising contacting the cell with a composition comprising (i) at least one anti-cancer agent, and (ii) at least one multimeric antibody recognizing the OAcGD2 ganglioside, a functional fragment or a derivative thereof, in an amount and concentration effective to enhance uptake of the anti-cancer agent by the cell, wherein the antibody causes 
First the claims are drawn to a genus of multimeric antibodies that recognize OAcGD2 and cause permeability defects within the cell membrane. At p. 10 and 11 of the specification it is disclosed that “the antibodies recognizing the OAcGD2 ganglioside and having simultaneously multimerization properties (e.g. the 8B6 IgG3 antibody having aggregation properties and a chimerized 8B6 antibody comprising a chimerized IgG1 constant region having multimerization properties (i.e. hexamer formation)) induce penetration of an anti-cancer agent, whereas an antibody having no such multimerization properties (e.g. a chimerized 8B6 antibody comprising IgG1 constant region) has no effect on such penetration. Accordingly, it seems that both OAcGD2 ganglioside binding and multimerization properties are necessary for pores formation in the cell membrane of cells expressing OAcGD2 ganglioside. As used herein, the term ‘multimeric antibody’ may refer to a dimer, a trimer, a quadrimer, … or to an aggregate.” At Example 1 of the specification, p. 65, it is disclosed that a multimeric anti-OAcGD2 mAb 8B6, which comprises an IgG3 constant region, is capable of inducing the formation of membrane pores, and as such the specification provides adequate support for a multimeric antibody that recognizes OAcGD2 and causes permeability defects within the cell membrane, wherein said multimeric antibody is a multimeric anti-OAcGD2 mAb 8B6, which comprises an IgG3 constant region. However the specification does not provide adequate support for the entire genus of multimeric antibodies that recognize OAcGD2 and cause permeability defects within the cell membrane, because in the absence of empirical determination, one skilled in the art would be unable to readily envision which anti-OAcGD2 antigen-binding regions and which antibody constant regions should be paired such that the resultant multimeric anti-OAcGD2 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed a single species within the genus claimed. However given the substantial antibody structure variation within the genus as well as the high level of unpredictability in the art, the disclosure of a single species comprised within the claimed genus is not sufficiently representative of the entire genus. Furthermore Applicant has not disclosed relevant, identifying characteristics of anti-OAcGD2 antigen-binding regions and constant regions that, when combined, are capable of binding to OAcGD2 and causing permeability defects within the cell membrane. Structural features of anti-OAcGD2 antigen-binding regions and constant regions that, when combined, are capable of binding to OAcGD2 and causing permeability defects within the cell membrane are not disclosed in the specification. Given that 1) the specification fails to describe a number of species that are sufficiently representative of the genus of multimeric antibodies claimed and 2) relevant, identifying characteristics of the genus of multimeric antibodies claimed are not provided by the 
With respect to claims 5 and 8, these claims encompass anti-OAcGD2 antibodies that comprise a one of multiple VLs or one of multiple VHs. Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the VH and the VL. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody’s antigen-binding specificity. In view of Mariuzza, it is apparent that antigen-binding domains having less than all six CDRs that form the antigen binding site of a conventional antibody in their proper context of VHs and VLs do not describe the particularly identifying structural feature of the antibody that correlates with the antibody’s ability to bind antigen. Absent a description of the at least minimal structural features correlating with a functional ability to bind OAcGD2 which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which VL amino acid sequences and which VH amino acid sequences may be combined such that a resultant antigen-binding domain comprises six VH and VL CDRs that confer the ability to bind OAcGD2.
As indicated above, claim 1 is drawn to a method for delivery of an anti-cancer agent into a cell expressing the OAcGD2 ganglioside comprising contacting the cell with a composition comprising (i) at least one anti-cancer agent, and (ii) at least one multimeric antibody or a derivative thereof, in an amount and concentration effective to enhance uptake of the anti-cancer agent by the cell, wherein the antibody causes permeability defects within the cell membrane. The recitation of an anti-OAcGD2 antibody derivative is one of considerable breadth that includes OAcGD2-binding derivatives that may comprise any number of amino acid substitutions, insertions, or deletions. One skilled in the art would be unable to readily envision which amino acid substitutions, insertions, or deletions within a particular anti-OAcGD2 antigen-binding domain may be tolerated such that an anti-OAcGD2 antigen-binding domain derivative retains the functions of the parental anti-OAcGD2 antigen-binding domain.
Another issue with respect to the written description requirement is that the claims are drawn to a large genus of anti-cancer agents. At p. 5 of the specification, it is disclosed that anti-cancer agents of the invention may have a molecule mass ranging from 100-200,000 Daltons, and at p. 18-20 it is suggested that anti-cancer agents within this molecular mass range are capable of crossing the pore that results from contacting a cell with a multimeric anti-OAcGD2 antibody. As such anti-cancer agents of the invention having a molecular mass ranging from 100-200,000 Daltons are adequately described; however in the absence of empirical determination, one skilled in the art would be unable to identify which anti-cancer agents that fall outside the 100-200,000 Dalton molecular mass range, which may include large antibody/drug conjugate molecules, would be capable of crossing the pore that results from contacting a cell with a multimeric anti-OAcGD2 antibody.
Accordingly given the lack of particularity with which the claimed multimeric anti-OAcGD2 antibodies and anti-cancer agents are described in the specification, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish the multimeric anti-

Claims 3, 14-18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancers that express the OAcGD2 ganglioside, does not reasonably provide enablement preventing cancers that express the OAcGD2 ganglioside. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
MPEP § 2164.01 states:
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include but are not limited to: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The breadth of the claims;

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The nature of the invention;

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The state of the prior art;

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The level of one of ordinary skill;

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The level of predictability in the art;

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The amount of direction provided by the inventor;

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The factors most relevant to this rejection are 1) the amount of direction provided by the inventor and 2) the existence of working examples. In the instant case, the amount of direction provided by the inventor and existence of working examples disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue experimentation.
 (1) The amount of direction provided by the inventor - The amount of guidance or direction needed to enable an invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). Due to the high level of unpredictability in the area of cancer prevention, the skilled artisan would need significant guidance in preparing a monoclonal antibody that may be used to prevent cancer. The skilled artisan recognizes that preventing cancer is an intractable proposition, if not now wholly impossible, given, for example, that cancers are widely heterogeneous diseases, having widely varying pathologies and etiologies, and with causes that are multifactorial and as yet only partially characterized and poorly understood. It is generally recognized that a disease cannot be prevented unless and until its causes are fully appreciated and understood to a degree that it becomes possible to intercede effectively to block its onset or development by any cause. 
 (2) The existence of working examples - As stated above the specification reasonably provides enablement treating cancers that express the OAcGD2 ganglioside; however there is no showing in the specification of any means by which one skilled in the art could prevent cancers that express the OAcGD2 ganglioside. Therefore one skilled in the art would be subject to undue experimentation to practice the instant invention as it is currently claimed.
In conclusion upon careful consideration of the Wands factors that are used to determine whether undue experimentation is required to practice an invention, the amount of direction provided by the inventor and the working examples provided, as filed, is not deemed sufficient to enable the skilled artisan to make and/or use the invention commensurate in scope with the instant claims at the time the application was filed without undue experimentation. 


The Wands factors are detailed above. The factors most relevant to this rejection are 1) the amount of direction provided by the inventor and 2) the existence of working examples. In the instant case, the amount of direction provided by the inventor and existence of working examples disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue experimentation.
 (1) The amount of direction provided by the inventor - The amount of guidance or direction needed to enable an invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). Given that the multimeric potential of an antibody appears to be driven by the presence of an antibody constant region, one skilled in the art would need significant guidance in preparing a multimeric anti-OAcGD2 antibody capable of causing permeability defects within the cell membrane, wherein said multimeric anti-OAcGD2 antibody is an scFv molecule or the single-chain, antigen-binding portion of a CAR; however such guidance is not provided by the specification.
(2) The existence of working examples - As stated above the specification reasonably provides enablement for treating cancers that express the OAcGD2 ganglioside comprising administering a multimeric anti-OAcGD2 antibody, wherein said multimeric anti-OAcGD2 antibody comprises an antibody constant region, such as an IgG3 region or a chimerized IgG1; however the specification provides no working examples of treating cancers that express the OAcGD2 ganglioside by administering a multimeric anti-OAcGD2 antibody, wherein said multimeric anti-OAcGD2 antibody is an scFv molecule or the single-chain, antigen-binding portion of a CAR.
In conclusion upon careful consideration of the Wands factors that are used to determine whether undue experimentation is required to practice an invention, the amount of direction provided by the inventor and the working examples provided, as filed, is not deemed sufficient to enable the skilled artisan to make and/or use the invention commensurate in scope with the instant claims at the time the application was filed without undue experimentation.

Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642